                                              Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 1 of 17
    JS 44           (Rev. 06/ I 7)                                                                                  CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except                                                                                                                                                  as

    provided by local rules ofcourt. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I.       (a)       PLAINTIFFS                                                                                                                                               DEFENDANTS
     Justeen Moore                                                                                                                                                             Nationwide Mutual Insurance Company
                                                                                                                                                                              e/o CT Corporation System
             (b)       County of Residence ofFirst Listed Plaintiff  Philadelphia Co_unty,                                                           PA                         County of Residence ofFirst Listed Defendant    Franklin County,                                                                       OH
                                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                                             (IN US. PLAINTIFF CASES ONLY)
                                                                                                                                                                                NOTE:   IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                        THE TRACT OF LAND INVOLVED.


             ( C)     Attorneys      (Firm Name, Address. and TelephoneNumber)                                                                                                   Attorneys               (IfKnawn)
                                                                                                                                                                               Pamela A. Carlos, Esquire and Samantha D. Gioffre, Esquire
    James R. Radmore, Esquire, The Radmore Firm, LLC, Two Penn                                                                                                                 Bennett, Bricklin & Saltzburg, LLC, 1601 Market Street, 16th Floor,
    Center, Suite 520, 1500 J.F.K. Blvd., Philadelphia, PA 19102                                                                                                               Philadelphia, PA 19103

    II. BASIS OF JURISDICTION                                            (Placean "X"'inOneBoxOnly)                                                 III. CITIZENSIDP OF PRINCIPAL PARTIES                                                                                     (Place an "X"' in One Boxfor Plaintiff
                                                                                                                                                                         (For Diversity             Cases      Only)                                                             and One Box for Defendant)
    O    I          U.S. Government                       O   3    Federal Question                                                                                                                                PTF          DEF                                                              PTF      DEF
                       Plaintiff                                         (US.   Government Not                 a   Party)                                    Citizen of          This       State                    ?   I          ::J        I         Incorporated or Principal Place                          O    4        O    4
                                                                                                                                                                                                                                                           of Business In This State

    O    2          U.S.Government                        ?   4    Diversity                                                                                 Citizen of Another State                                O   2          O          2         Incorporated and Principal Place                         O    5        ?5
                       Defendant                                     (Indicate Citizenship of Parties in Item III)                                                                                                                                          of Business In Another State

                                                                                                                                                             Citizen or Subject of                   a               O   3          O          3         Foreign Nation                                           O    6        O    6
                                                                                                                                                               F oreh:!:n Countrv

    IV. NATURE OF SUIT                                (Placean "X"'inOneBoxOnly)                                                                                                                                                     Click here for: ;';ature of Suit Code Descrirtions.
I
                           CONTRACT                                        TORTS                                                                                   FORFEHU?/ff.:NAJ,TY                                                BA!l(JOUJPTCY                   onu:a STATIJTF.S
    ?    JI    O    Insurance                             PERSONAL INJURY                                      PERSONAL INJURY                               O     625   Related Seizure
                                                                                                                                                                              Drug                                       O 422          Appeal 28 USC              158            O      375   False Claims           Act
    O    120        Marine                    AirplaneO   3 JO                                             O   365 Personal Injury             -
                                                                                                                                                                   of Property 21 USC 881                                O    423       Withdrawal                                O 376        Qui Tam (31 USC
    O 130           Miller Act        O 3 I 5 Airplane Product                                                     Product Liability                         O 690 Other                                                                  28       USC     157                                 3729(a))
    O 140 Negotiable Instrument                Liability                                                   ::J 367 Health Care/                                                                                                                                                   O      400 State Reapportionment
    O 150 Recovery of Overpayment     O 320 Assault, Libel &                                                       Pharmaceutical                                                                                              i'ROPEftTY RIGHTS                                  O      4 I O Antitrust

            & Enforcement of Judgment          Slander                                                             Personal Injury                                                                                       O    820 Copyrights                                      O      430 Banks and Banking
    O 15 I Medicare Act               O 330 Federal Employers'                                                     Product Liability                                                                                     O    830 Patent                                          !'.J   450 Commerce
    O 152 Recovery of Defaulted                Liability                                                   O 368 Asbestos Personal                                                                                       O    835 Patent Abbreviated -
                                                                                                                                                                                                                                                                                  O      460 Deportation
            Student Loans             O 340 Marine                                                                 lajury Product                                                                                                  New Drug Application                           O      470 Racketeer Influenced and
            (Excludes Veterans)       O 345 Marine Product                                                        Liability                                                                                              O    840 Trademark                                             Corrupt Organizations
    O 153 Recovery of Overpayment              Liability                                                    PERSONAL PROPERTY                                                       LABOR                                     SOCIAL SECURITY                                     Cl    Consumer Credit
                                                                                                                                                                                                                                                                                         480
            of Veteran's Benefits     O 350 Motor Vehicle                                                  O 3 70 Other Fraud                                O     71   O     Fair Labor Standards                       O    861 RIA (1395ft)                                    O 490 Cable/Sat TV
    O 160 Stockholders' Suits         O 355 Motor Vehicle                                                  O 371 Truth in Lending                                             Act                                        O    862 Black Lung (923)                                O 850 Securities/Commodities/
    O 190 Other Contract                      Product Liability                                            O 3 80 Other Personal                             O     720        Labor/Management                           O    863 DIWC/DIWW (405(g))                                        Exchange
    O 195 Contract Product Liability  O 360 Other Personal                                                              Property Damage                                        Relations                                 O    864 SSID Title XVI                                  O        Other Statutory Actions
                                                                                                                                                                                                                                                                                         890

    ::J 196 Franchise                         Injury                                                       O   3   85   Property Damage                      O     740        Railway Labor Act                          O    865       RSI        (405(g))                       O        Agricultural Acts
                                                                                                                                                                                                                                                                                         891
                                      O 362 Personal Injury                            -
                                                                                                                        Product Liability                    ::J   75 I       Family and Medical                                                                                  cJ   893 Environmental Matters
                                              Medical Malrractice                                                                                                              Leave Act                                                                                          !'.J 895 Freedom oflnformation
            REAL PROPERTY                  CIVIL RIGHTS                                                     PRISONER PETITIONS                               O     790        Other Labor Litigation                          FEDERAL TAX SUITS                                            Act
    O 21 O Land Condemnation          O 440 Other Civil Rights                                               Habeas Corpus:                                  O     791        Employee Retirement                        Cl   870Taxes (U.S. Plaintiff                            O 896 Arbitration
    O 220 Foreclosure                 a 441 Voting                                                         O 463 Alien Detainee                                               Income Security Act                                         or   Defendant)                         O 899 Administrative Procedure
    O 230 Rent Lease & Ejectment      O 442 Employment                                                     O 510 Motions to Vacate                                                                                       O    871       IRS- Third Party                                   Act/Review or Appeal of
    O 240 Torts to Land               O 443 HousinW                                                              Sentence                                                                                                                 26 USC          7609                             Agency Decision
    O 245 Tort Product Liability              Accommodations                                               O 530 General                                                                                                                                                          ::J 950 Constitutionality of

    O 290 All Other Real Property     O 445 Amer. w/Disabilities                                   -
                                                                                                           O 535 Death Penalty                                                IMMIGRATION                                                                                                      State   Statutes

                                              Employment                                                     Other:                                          O 462     Naturalization Application
                                      O 446 Amer. w/Disabilities                                   -
                                                                                                           O 540 Mandamus & Other                            ::J   465 Other Immigration
                                              Other                                                        O 550 Civil Rights                                          Actions
                                      O 448 Education                                                      O 555 Prison Condition
                                                                                                           O 560 Civil Detainee            -




                                                                                                                 Conditions of
                                                                                                                 Confinement

    V.        ORIGIN             (Place an "X"   in   One Box Only)
O        1         Original            t,l:'.2 Removed from                        O       3           Remanded from                               O 4 Reinstated or                            O        5    Transferred      from                  O      6    Multidistrict                    O    8   Multidistrict
                   Proceeding                  State Court                                             Appellate Court                                 Reopened                                               Another District                                   Litigation   -


                                                                                                                                                                                                                                                                                                           Litigation       -




                                                                                                                                                         (specify)                                                                                               Transfer                                  Direct File
                                                              Cite the U.S.       Civil        Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                              28 U.S.C. Sec. 1332, 1441 and 1446
VI. CAUSE OF ACTION                                           Brief description of cause:
                                                              Breach of contract and bad faith pursuant to 42 Pa.C.S.A. 8371
VII. REQUESTEDIN                                              0 CHECKIF THIS IS A CLASS ACTION           DEMAND$                                                                                                                               CHECKYES                  only if demanded in complaint:
      COMPLAINT:                                                    UNDERRULE 23,                           F.R.Cv.P.                                                                                                                          JURY DEMA!'l,'D;                            O Yes              ?No
VIII. RELATED CASE(S)
                                                                          instructions):
      IF ANY                                                      (See
                                                                                                           JUDGE                                                                                                              DOCKETNUMBER
DATE
                                                                                                                           REffll}D
                                                                                                           doNATU?ATTORNEYQF
06/21/2019
FOR OFFICE USE ONLY
                                                                                               -
                                                                                                   ?   -
                                                                                                                            dJ ,.
                                                                                                                            ,:_·   .
                                                                                                                                       ,
                                                                                                                                           U        fl   '
                                                                                                                                                                   t" ;;:::µ 1 r(/1,w
                                                                                                                                                                          -
                                                                                                                                                                                     .._,
                                                                                                                                                                                                                   _,)




                                                                                                                                                                                                    -¡   ?'
         RECEIPT#                             AMOUNT                                                                    APPL YING IFP                                                                    JUDGE                                                   MAG.JUDGE
                                     Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 2 of 17
                                                                              UNITED STATES DISTRICT COURT
                                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                 DESIGNATIONFORM
                               (to be used by counsel or pro      se   plaintiff to indicate the  category of the case for the purpose of assignment                    to the appropriate calendar)


 Address of Plaintiff:                                       44 W. Queen Lane, Apt. 2, Philadelphia, PA 19144
 Address of Defendant:                                                 One Nationwide Plaza, Columbus, OH 43215
 Place of Accident, Incident or Transaction:                               Wayne and Maplewood Avenues, Philadelphia, Pennsylvania

 RELATED CASE, IF ANY:

 Case       Number:                                                                   Judge:                                                                    Date Terminated:

 Civil      cases are deemed related when Yes is answered to any                           of the following           questions:

 1.        Is this case related to property included in an earlier numbered suit pending or within one year
           previously terminated action in this court?
                                                                                                                                                                      Yes
                                                                                                                                                                            D               No?
 2.        Does this case involve the same issue of fact or grow out of the same transaction as
           pending or within one year previously terminated action in this court?
                                                                                                                                          a   prior suit              Yes
                                                                                                                                                                            D               No?
 3.        Does this case involve the validity or infringement of a patent already in suit or any earlier
           numbered case pending or within one year previously terminated action of this court?
                                                                                                                                                                      Yes
                                                                                                                                                                            O               No?
4.         Is this case a second or successive habeas corpus, social security appeal, or pro se
           case filed by the same individual?
                                                                                                                                        civil rights
                                                                                                                                                                      Yes?                  No?
I certify that, to my knowledge, the within case                           D     is        is   not related          to         case            pending or within one year previously terminated action in
this court except as noted above.                                                     ?,                                      an.y- ?ow
                 0?/21/201 9                                                                                                  /2kL(/.?f                                             206840
DATE:
                                                                           _/
                                                                                dl>J,;J?:W:u                    __




                                                                                                Attorney-at-Law Pro Se
                                                                                                                          p.,)Plaintiff
                                                                                                                          ·

                                                                                                                                                  I    l
                                                                                                                                                                                Attorney I.D. # (if applicable)



CIVIL:           (Place   a   ? in one category only)

A.                 Federal Question Cases:                                                                                B.     Diversity      Jurisdiction Cases:

D          i.      Indemnity Contract, Marine Contract, and All Other Contracts                                           0      l.       Insurance Contract and Other Contracts
D          2.      FELA                                                                                                   D      2.      Airplane Personal Injury
D          3.      Jones Act-Personal Injury                                                                              D      3.      Assault, Defamation
D          4.      Antitrust                                                                                              D      4.      Marine Personal Injury
           5.      Patent                                                                                                 D      5.      Motor Vehicle Personal Injury
??         6.      Labor-Management Relations                                                                             D      6.      Other Personal Injury (Please specify):
D          1.      Civil Rights                                                                                           D      1.      Products Liability
D          8.      Habeas Corpus                                                                                          D      8.      Products Liability   Asbestos
                                                                                                                                                                -


           9.      Securities Act(s) Cases                                                                                D      9.      All other Diversity Cases
B          10.     Social Security Review Cases                                                                                          (Please specify):

D          i1.     All other Federal Question Cases
                   (Please specify):    __




                                                                                                 ARBITRATION CERTIFICATION
                                                                 (The effect o/this certification     is to remove the case from eligibilityfor arbitration.)




I,    -
                                                                            ,
                                                                                counsel of record or pro   se        plaintiff, do hereby certify:

                   Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
          D        exceed the sum of$150,000.00 exclusive of interest and costs:


          D        Relief other than monetary damages                  is sought.




DATE:
                                                                                               Attorney-at-Law I Pro            Se    Plaintiff                               Attorney I.D. #   (if applicable)
N01E: A trial de novo will be                a   trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609   (5/20/8)
                                   Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 3 of 17
                                                                             UNITED STATES DISTRICT COURT
                                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                  DESIGNATIONFORM
                            (to be used by counsel or pro se          plaintiff to indicate the         category of the case      for the purpose of assignment      to the appropriate calendar)


Address of Plaintiff:                                       44 W. Queen Lane, Apt. 2, Philadelphia, PA 19144
Address ofDefendant:                                           One Nationwide Plaza, Columbus, OH 43215
Place           of Accident, Incident               or Transaction:       Wayne and Maplewood Aven?es, Phi?adelphia,Pe_nnsylvania

RELATED CASE, IF ANY:

Case       Number:                                                                   Judge:                                                                      Date Terminated:

Civil       cases are deemed related when Yes is answered to any                              of the following            questions:

 I.        Is this case related to property included in an earlier numbered suit pending or within one year
           previously terminated action in this court?
                                                                                                                                                                   YesD                      No?
2.         Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
           pending or within one year previously terminated action in this court?
                                                                                                                                                                   Yes
                                                                                                                                                                         D                   No?
3.         Does this case involve the validity or infringement of a patent already in suit or any earlier
           numbered case pending or within one year previously terminated action of this court?
                                                                                                                                                                   Yes
                                                                                                                                                                         O                   No?
           Is this case a second or successive habeas corpus, social security appeal, or pro se                                        civil rights
4.
           case filed by the same           individual?
                                                                                                                                                                   Yes?                      No?
I certify that, to my knowledge, the within case                          D      is /   [!]    is not     related to any case now pending or within one year previously terminated action in
this court except as noted above.
                                                                                 /                                          J
                                                                                                                                      '

                                                                                                                                                                                 206840
                 06/21/2019                                                                    /
                                                                                                                     r\
DATE:                                           -
                                                              __           /d:ltJüJ:&cí1Mr?_.,(r,
                                                                                       I        Attorney-at-Law Pro             Se
                                                                                                                                      Pl#lnr/o                               Attorney I.D.       #    (if applicable)


CIVIL:           (Place a ? in one category only)

A.                 Federal Question Cases:                                                                                 B.    Diversity   Jurisdiction Cases:

D          i.      Indemnity Contract, Marine Contract, and All Other Contracts                                            0     l.      Insurance Contract and Other Contracts
D          2.      FELA                                                                                                    D     2.      Airplane Personal Injury
D          3.      Jones Act-Personal Injury                                                                               D     3.      Assault, Defamation
D          4.      Antitrust                                                                                               D     4.      Marine Personal Injury
           5.      Patent                                                                                                  D     s.      Motor Vehicle Personal Injury
??         6.      Labor-ManagementRelations                                                                               D     6.      Other Personal Injury (Please specify):
D          1.      Civil Rights                                                                                            D     7.      Products Liability
D          8.      Habeas Corpus                                                                                           D     8.      Products Liability - Asbestos
D          9.      Securities Act(s) Cases                                                                                 D     9.      All other Diversity Cases
D          10.     Social Security Review Cases                                                                                          (Please specify):   _



D          11.     All other Federal Question Cases
                   (Please specify):   __




                                                                                                  ARBITRATION CERTIFICATION
                                                                   (The effect of this certification   is to remove the case from eligibility for arbitration.)




I,    -
                                                                            ,   counsel ofrecord or pro         se   plaintiff, do hereby certify:

                   Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
          D        exceed the sum of$ l 50,000.00 exclusive of interest and costs:


          D        Relief other than monetary damages                  is sought.




DATE:
                                                                                                Attorney-at-Law I Pro           Se    Plaintiff                             Attorney   ID.   #       (if applicable)

NOTE: A trial de novo will be               a   trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609    (J/2018)
          Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 4 of 17



                                     IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                             CASE MANAGEMENT TRACK DESIGNATION                                                                 FORM

                   Justeen Moore                                                                                                CIVIL ACTION

                                   v.
          Nationwide Mutual Insurance Company
                                                                                    :                                           NO.
          cio CT Corporation System
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § :03 of the plan set forth on the reverse        1


side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance,submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING                                                CASE MANAGEMENT                               TRACKS:

(a) Habeas Corpus
                              -
                                   Cases          brought under            28     U.S.C.    §        2241 through§ 2255.                              (    )


(b) Social Security Cases requesting review of a decision of the Secretary of Health
                              -



    and Human Services denying plaintiff Social Security Benefits.                                                                                    (    )


( c)   Arbitration      -
                            Cases       required to              be    designated for arbitration under Local Civil Rule                     53 .2.   (    )


( d)   Asbestos Cases involving claims for personal injury or property damage from
                    -




       exposure to asbestos.                                                                                                                          (    )

(e) Special Management
                                         -
                                              Cases  that do not fall into tracks (a) through ( d) that are
    commonly referred to                     as complex and that need special or intense management by
    the court. (See reverse                   side of this form for a detailed explanation of special
    management cases.)                                                                                                                                (    )

(f) Standard Management- Cases that do not fall into any                                                      one   of the other tracks.              (   X)

                                                          ,//                                J
                                                                                        f\        //
                                                     .·    .·




                                                                  ·-      -#ti-                 /,

 6/21/19                                            ;+d;>;?l{"-.                                                      Mutual
                                                                                        f;j /4.;J¿_;-!<J-(-:1.,)'Nationwide                Insurance Company
                                              /                                                                             Attorney for
                                                                                                      1   1




Date                                                            Attorney-at-law
215-561-4300                                        215-561-6661                                                        g   ioffre@bbs-law.com

Telephone                                                       FAX Number                                                  E-Mail Address



(Civ. 660) 10/02
             Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 5 of 17



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

 JUSTEEN MOORE
                                                         CIVIL ACTION
 v.                                                      NO:

 NATIONWIDE MUTUAL
 INSURANCE COMPANY cio CT
 CORPORATIONSYSTEM


                                               NOTICE OF REMOVAL


        AND NOW, comes the defendant, Nationwide Mutual Insurance Company [hereinafter

'Defendant'], for the purpose only of filing this notice ofremoval of this                           case to the   United States

District Court for the Eastern District of Pennsylvania and respectfullyavers                             as   follows:

        1.      This   is a   civil action which was filed in the Court of Common Pleas of Philadelphia

County, No. 190404819.

        2.      The complaint was filed in             April 2019,       reinstated          on   May   10, 2019 and served on

defendant on May 23, 2019. This notice is being filed within thirty days of service of the complaint.

A copy of the complaint        is    attached hereto    as   Exhibit    11A.11



        3.      Plaintiff     is a   citizen of the Commonwealth of Pennsylvania.

        4.      Nationwide Mutual Insurance Company is                           an       Ohio Corporation with its principal

place of business in Columbus, Ohio.

        5.      Defendant is          a   citizen of Ohio and plaintiff is            a   citizen of Pennsylvania. Complete

diversity existed between the parties both             at the   time of the filing of the complaint and at the time

of the filing of this notice of removal.

        6.      Plaintiffs complaint alleges breach of contract related to                          a   claim for underinsured

motorist benefits, as well      as    bad faith pursuant to      75    Pa.C.S.A. §8371.
                   Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 6 of 17



             7.            The amount in controversy in this matter                  is   in   excess        of Seventy-Five Thousand

Dollars ($75,000) exclusive of interest and costs, in that plaintiff claims that she sustained serious

personal injuries, Count I of plaintiffs complaint seeks damages in the amount of $50,000 plus

attorney's fees, and Count II of plaintiffs complaint                          seeks       damages in           excess      of $50,000 plus

attorney's fees.

             8.            Count Ilofthe           complaint alleges bad faith pursuant to the Pennsylvania Bad Faith

Statute, 42 Pa. C.S.A. §8371. Ex. A, Count II.

             9.            Under the Bad Faith Statute the court may award interest, punitive damages and

attorney's fees. 42 Pa. C.S.A. §8371.

             10.           Attorney's fees must be included in determining the amount in controversy. Neff

vs.   General Motors Corp.,                  163   F.R.D. 478,482 (E.D. Pa. 1995). It would not be unreasonable to

expect that         over     the   course     of   an   approximate six month litigation, counsel could incur costs and

fees in an amount approaching $20,000.

             11.    Whether both actual and punitive damages                   are   recoverable, punitive damages                  are   also


properly considered in determining whether the jurisdictional amount has been satisfied. Bell                                              vs.


PreferredLife Assurance                     Soc 'y, 320 U.S. 238, 240, 88      L. Ed. 15, 64            S.   Ct.   5   (1943).

             12.           In the event plaintiff is able to sustain       a   finding of bad faith, although the propriety

of    same    is   disputed by defendant, it would not be unreasonable to expect that                                   a   punitive damage

award two to three times the amount in controversy could be rendered                                     by the trier of fact.

             13.           Therefore, the amount in controversy exceeds $75,000, and this action is properly

removable on diversity grounds.
              Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 7 of 17



         14.       28 U.S.C. §1446(b) provides that:

                   The notice of removal of a civil action or proceeding shall be filed within
                   thirty days after the receipt by the defendant, through service or otherwise,
                   of a copy of the initial pleading setting forth the claim for relief upon which
                   such action or proceeding is based.



         15.       Defendant files this Notice of Removal pursuant to 28 U.S.C. §1446(b).

         16.       This notice of removal      is   being filed within 30 days of defendant's receipt of

plaintiff's complaint.
         1   7.    The averments made herein are true and correct with respect to the date upon which

plaintiff filed   her complaint and the date upon which defendant received plaintiffs complaint and

filed this notice of removal.

        18.        Defendant has simultaneously with the filing of this notice of removal given written

notice to plaintiff.

        19.        Defendant   is   filing a copy of   the instant Notice of Removal and all attachments

thereto with the Prothonotary of the Court of Common Pleas of Philadelphia County.

        WHEREFORE, Defendant Nationwide Mutual Insurance Company hereby removes                         this

suit to this Honorable Court pursuant to the laws of the United States.



                                                       BENNETT, BRICKLIN              & SALTZBURG LLC


                                                                                   l/I} )-'[!,:'3?
                                                         ti            --.;.J,           )J/' /JkX /)
                                                                                                 •.
                                            BY:         ¡fr/,/)·X,r[//._ ,f /1/?                  j
                                                       P AMÉLA A.        CARLbS/ Í.D. Ne/.     56396
                                                       SAMANTHA D. GIOFFRE/I.D. No. 206840
                                                       1601 Market Street, 16th floor
                                                       Philadelphia, PA 19103
                                                       (215) 561-4300-Telephone
                                                       (215) 561- 6661 Facsimile
                                                                            -



                                                       carlos@bbs-law.com/gioffre@bbs-law.com
                                                       Attorney for Defendant
           Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 8 of 17



\                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

    JUSTEEN MOORE
                                               CIVIL ACTION
    v.                                         NO:

    NATIONWIDE MUTUAL
    INSURANCE COMPANY cio CT
    CORPORATION SYSTEM


                                   NOTICE TO PLAINTIFF

TO:      Justeen Moore
         cio James R. Radmore, Esquire
         The Radmore Firm, LLC
         Two Penn Center, Suite 520
         1500 J.F.K Blvd.
         Philadelphia, PA 19102

         Please take notice that defendant, Nationwide Mutual Insurance Company by its attorneys

Bennett, Bricklin & Saltzburg LLC, have filed            a   Notice of Removal in the United States District

Court for the Eastern District of Pennsylvania regarding an action previouslypending in the Court

of Common Pleas of Philadelphia County, No. 190404819 captioned Justeen Moore                                                                v.       Nationwide

Mutual Insurance Company.

                                               BENNETT,BRICKLIN                                                       & SALTZBURG LLC
                                                                                                                                    .

                                                !<,?'                                                 (-)
                                               /'4,)_;,_,;f_;f;• 71({
                                                                                                                            \.'
                                                                                                                                        ?,:¿?
                                                                                    -
                                                                                                                                                       -0


                                                                      I._.(t,
                                                                    '-(:(i"i
                                                     /                                                I




                                     BY:                     I./
                                                 .                                                                '


                                                               ..-1"/   ...
                                                                              ..-               -,,       .....             '            I        ?




                                           v
                                                                              /¿_,,(    '                              ,-       I




                                               PAMELA A. CARLOS/I.D. No/5.6396
                                               SAMANTHA D. GIOFFRE/I.D. No. 206840
                                               1601 Market Street, 16th floor
                                               Philadelphia, PA 19103
                                               (215) 561-4300 Telephone                     -




                                               (215) 561- 6661 Facsimile                         -



                                               carlos@bbs-law.com/gioffre@bbs-law.com
                                               Attorneysfor Defendant
                            Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 9 of 17



                                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                           EASTERN DISTRICT OF PENNSYLVANIA

         füSTEEN MOORE
                                                                 CIVIL ACTION
         v.                                                      NO:

         NATIONWIDE MUTUAL
         INSURANCE COMPANY c/o CT
         CORPORATION SYSTEM


                                                         PROOF OF FILING

    COMMONWEALTH                               OF PENNSYLVANIA

    COUNTY OF PHILDELPHIA

            Samantha D. Gioffre being duly sworn according to law, deposes and says that she is an
    associate in the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant, Nationwide
    Mutual Insurance Company and that she did direct the filing with the Prothonotary of the Court of
    Common Pleas of Philadelphia County a copy of the Notice of Removal attached hereto, said filing
    to be made on or about June 21, 2019.



                                                                 BENNETT,BRICKLIN                                                 & SALTZBURG LLC
                                                                                    /
                                                                       /    ·                                       ,....--,1

                                                                        -?1           (/ .f.,./
                                                                                                                '
                                                                       ..

                                                                                                                           ....




                                                         BY: /êv>xrr:v,LJJ?,:'7_¡Ll ,.!?7J¿
                                                                 ,.\
                                                                  _·


                                                                                        ,?
                                                                                                                                                '




                                                                                         ,J·el<J? ,,,                                "')
                                                                                '            ,'             '          '
                                                                                                                                           ,·




                                                               PAMELA A. CÀRLOS/I.D. N1o.l 56396
                                                             .




                                                                 SAMANTHA D. GIOFFRE/I.D. No. 206840
                                                                 1601 Market Street, 16th floor
                                                                 Philadelphia, PA 19103
                                                                 (215) 561-4300-Telephone
                                                                 (215) 561- 6661 Facsimile              -



                                                                 carlos@bbs-law.com/gioffre@bbs-law.com
                                                                 Attorneysfor Defendant
    Sworn to and subscribed to
    me on this 21st day
    of
/
            J 1,\\?.
          June·.r
           l?..w._r1
     \                  /              (

     .
         ?     \l l \
               .
                   l(        v\_ \.




"-N@TAR¥'PUBLrC


    Commonwealth of Pennsylvania Notary Seal
                                           -




       JUDITH MARTINEZ- Notary Public
                    Philaqelphia County
              My Commission Expires Oct 18, 2021
                 Commission Number 1278782
                           Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 10 of 17



                                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                           EASTERN DISTRICT OF PENNSYLVANIA

         JUSTEEN MOORE
                                                                        CIVIL ACTION
         v.                                                             NO:

         NATIONWIDE MUTUAL
         INSURANCE COMPANY cio CT
         CORPORATION SYSTEM


                                                                PROOF OF SERVICE

     COMMONWEALTH                                    OF PENNSYLVANIA

     §

     COUNTY OF PHILADELPHIA
                     Samantha D.                 Gioffre, after being first duly sworn upon oath, deposes and                                              says   that   she is

     an       associate in the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for the defendant

     Nationwide Mutual Insurance Company,                               and that               she              did serve on June 21st, 2019 the
     aforementionedNotice to Plaintiff upon the individual named below via email.
                     Justeen Moore
                     c/o James R. Radmore, Esquire
                     The Radmore Firm, LLC
                     Two Penn Center, Suite 520
                     1500 J.F.K Blvd.
                     Philadelphia, PA 19102

                                                                        BENNETT, BRICKLIN                                        & SALTZBURG LLC
                                                                            .,


                                                                                                            ,
                                                                                                       __




                                                                                                                     -?e·-,;
                                                                                           m· .;4                                     ")0/4:·%-
                                                                                                                                          /j Ú1/?'-l'I/
                                                                                                                                                            ·1
                                                                                                   ·




                                                                 BY:          /h-:":-'1J
                                                                             ')/i¡" ,f'·   ,   f       /1/11
                                                                                                       ./.•c.    e
                                                                                                                     .,J


                                                                                                                     ?
                                                                                                                        /  /
                                                                                                                           /   ·.,-   i
                                                                                                                                            1-{'C?
                                                                                                                                                     (I(


                                                                       /PAMELA A.-CARLÕSI I.D. ?6-. 56396
                                                                        SAMANTHA D. GIOFFRE /I.D. No. 206840
     Sworn to and subscribed to                                         1601 Market Street, 16th floor
     me on this 21st day                                                Philadelphia, PA 19103
     of June,,-2019                                                     (215) 561-4300-Telephone
                                                                        (215) 561- 6661 Facsimile
            úl
                                                                                                                 -



'
     jL!L_ULl_
    NOTARY PlIBLIC
                                                                        carlos@bbs-law.com / gioffre@bbs-law.com
                                                                        Attorneys for Defendant
                                          .__,


              Commonwealth of Pennsylvania
                  JUDITH   MARTINEZ
                                             Notary Seal
                                                 _




                                                           7
                                      Notary Public
                                      -




                  ·:    Philadelphia County
                 My Commission Expires Oct 18, 2021
                     Commission Number 1278782
                                                        __J
Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 11 of 17




              EXHIBIT                 ''A''
       Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 12 of 17




THE RADMORE FIRM, LLC                                                   Filed                         y the
BY: JAMES R. RADMORE, ESQUIRE                                          Office                         cords
Identification: 36649                                                      10                         pm
Two Penn Center, Suite 520
1500 J.F.K. Boulevard
Philadelphia, PA 19102
(215) 568-9900                                      Attorneyfor Plaintiff(s)

JUSTEEN MOORE                                       COURT OF COMMON PLEAS
                                                    PHILADELPHIA COUNTY

        vs.



NATIONWIDE MUTUAL
INSURANCE COMPANY                                   NO.   190404819



               PRAECIPE TO REINSTATE CIVIL ACTION COMPLAINT

TO THE PROTHONOTARY:

        Kindly reinstate the Complaint in the above-captioned Civil Action for   an   additional


thirty days.


                                                       \s\James   R. Radmore
                                                    JAMES R. RADMORE, ESQUIRE
DATED:         May IO, 2019                         Attorney for Plaintiff(s)




                                                                                             Case   ID: 190404819
             Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 13 of 17

                                                                              MAJOR NON-JURY
                                                                              ASSESSMENT OF DAMAGES
                                                                              HEARING IS                  REQUIRED

                                                                                                 Filed                                  y the
THE RADMORE FIRM, LLC                                                                           OffJ.ce                                 cords
                                                                                                          IDll
BY: JAMES R. RADMORE, ESQUIRE                                                                                                            pm
Identification: 36649
Two Penn Center, Suite 520
1500 J.F.K. Boulevard
Philadelphia, PA 19102
(215) 568-9900
f   rr@,radmore.net; msh?radmore.net                                                      Attorney for Plaintiff(s)
JUSTEEN MOORE                                                                 COURT OF COMMON PLEAS
446 W. Queen Lane, Apt. 2                                                     PHILADELPHIA COUNTY
Philadelphia, PA 19144
             vs                                                                                           TERM,

NATIONWIDE MUTUAL
INSURANCE COMP ANY
e/o CT Corporation System
116 Pine Street
Harrisburg, PA           17101                                                NO.




                                             CIVIL ACTION COMPLAINT
                                                CODE lC CONTRACT
                                                 CODE 1J BAD FAITH


                            NOTICE                                                              AVISO
     Yo1.1 haye been SJ.led ill cpurt, If you wish to defend            Le. han demandadQ a usted en la cprte. Si usted quiere
against the claims set !orlh m the followmg_pages, you must        defi¡nderse de estas de e?tas demandas expuestas en las
tãkç action within twenty (20) day? after tfiis comp1aint and      pagi_nas sigyientes, ust?d tiene veinte (20) d¡as de piazo al
notice are served, by entering a wntten                            paflir de la fecha de la QemanQa y la nofificac1on. Hace falte
                                                                                                escnta
                                                 •




               persona1ly or by atton¡ey _¡md filing in ymting     asentai: una                                     o cot1 un
wi    the powt yo\11" â¡:fenses or pbJectumi to tlie.cla11ns sel                 comp,!ll'e?c1a        R         g¡ersona
ªP.!:arance
tb1   aga,µ¡_st yQ? bY. the court without turther npt1ce for any   :??3\1.<fgcto;?Ta<fts.ªd:n'i?J'ai?nº contr?â?!i}pgg?fe?
monçy claimed m the compl?int or for any pther claim or            av1s?:t'o que ?1             d¡:fiende, la corte tqmara IJ!edicjas
relienequested by the plamtJff. You may lose money or              y pue¡te coi;¡tinua¡ a        da en contra.suya s.m preyio
property or other nghts important to you.                          Q notificac1on.     ?se
                                                                                   ustjd
                                                                                     A ai;nas, a cortes puede decidir a tayor el
                                                                                                      usteã comnla cou to'1asª1Q
                                                                   d?dante dey esta  requiere
                                                                                          deman        Usted pueãe perder dinero o
                                                                                                                                    as

x?i?i1!1fFvWNcJitWM?                       XºMWl
                                                                   provmone3
                                                                   fsifro?iedaâes
                                                                                                 q¡   .




                                                                                      u ostros de echos
                                                                                                          importantes P.ara
                                                                                                                            usted.
CANNOTAFFORD ONE. GO TO OR                     ONE THE
OFFICE SET FORTH B?LOW TO               FIND UT WHERE
                                           TELEOP
YOU CAN GET LEGAL HELP.                                            WimA¥?1Nf.it1/&11tJ½NÊ?AB\%A688??8
                                                                   ?Wisln ?fvEf0EJui;??,?i!                          1õE   lc&l:}Afr.
LA   wvEl1l&??????11R?ERVICE                                       Mf!&?Js?JFf?')JbuPM?ilPôuH
              Reading Center
                     Ot1ç
               Philadelphia, Pennsylvania 19107                    09.m3?;;Pdi??1.????R1H6ihSJ??M<tf'·
                                                                            DE         E
                   Te?!>ne: 215-238-6333                                                 RE?ERÊÑtIA                INFORMACION
                     TTY: 215-451-6197                             LE?víbo               One Reading Center
                                                                                   •




                                                                                  FJ!aderfia,   Penm¡yivan1a        19 I 07
                                                                                       Telefono:   21"5-238-6333
                                                                                         TYY: 215-451-6197




                                                                                                                              Case   ID: 190404819
            Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 14 of 17




             1.     Plaintiff, Justeen Moore,         is an   adult individual residing at the àbove captioned

address.


            2.      Defendant, Nationwide Mutual Insurance Company, is
                                .                                        I
                                                                                              a   Corporation authorized

to do business      in the Commonwealth of Pennsylvania with an.office                      at the   above captioned

address.


            3.      On   or   about October 2, 2016 at or about 3:00 p.m., plaintiff, Justeen Moore,                      was


the operator      of a motor vehicle which       was    owned by Faith Moore which                was   stopped at   a   red

tr?ffic signal    on    Wayne Avenue with       its   intersection with Maplewood Avenue, Philadelphia,

Pennsylvania when         an   underinsured motor vehicle struck plaintiff's vehicle causing serious

personal injuries to plaintiff.

                                                         COUNTI
                                                       CONTRACT

            4.      Plaintiff's vehicle was insured pursuant to              a   policy ofinsurance      issued to   Faith

Moore, by defendant, Nationwide Mutual Insurance Company, Policy number 5837E922946.

            5.      Said accident was due to the negligence of the driver of the other vehicle involved

in   said   accident.

            6.      The owner/operator of       the    negligent vehicle         was   underinsured.

            7.      In accordance with the requirements of the policy issued by defendant,

NationwideMutual Insurance Company, plaintiff placed defendant on notice of                               a   claim under the

uninsured motorist coverage of          said   policy. A copy of       said      notice   is attached   hereto and marked

Exhibit "A".

             8.     Pursuant to the terms of the policy and applicable statute, defendant was

contractually bound to provide underinsured motorist coverage to plaintiff.




                                                                                                                     Case      ID: 190404819
         Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 15 of 17




         9.           Despite demand, defendant has refused, and continue to refuse to negotiate with

plaintiff to provide underinsured motorist coverage under its policy of insurance.
          10.     ,   Defendants haye breached the contract of insurance evidenced by policy number

5837E255327.

         WHEREFORE, plaintiff, Justeen Moore, dem?ds                           damages     on said   breach of contract

claim in the amount of Fifty Thousand Dollars ($50,000.00) plus interest, attorney fees and costs.

                                               COUNT TWO          -   BAD FAITH

          11.         Plaintiff incorporates paragraph through1            1   O   by reference as   fully as though same

were   herein   set   forth at length.

          12.     At all times relevant, defendant, NationwideMutual Insurance Company, was the

insurance carrier responsible for providingmotor vehicle insurance coverage to Justeen Moore

and those properly covered under his                policy of insurance.

          13.         NationwideMutual Insurance Company was responsible to provide underinsured
                                                                                          I.
motorist coverage to            plaintiff under the policy of insurance issued           Justeen   Moore.

          14.         NationwideMutual Insurance Company has refused to negotiate settlement of the

claim.

          15.     Nationwide Mutual Insurance Company, breached its duty of good Justeen and fair

dealing in refusing to acknowledge said claim and negotiate possible settlement of the claim.

          16.     Said conduct was in violation of the requirement of good Justeen                      set   forth at   42 Pa.


C.S.A.   §    8371.

          17.         As   a   result of the   bad Jus teen actions and   violation of statute of defendant, they are
                                                     ,.




liable to    plaintiff for interest on         the amount of the claim from the date the claim was made by


plaintiff in    an amount         equal to the prime rate of interest plus 3%.



                                                                                                                    Case     ID: 190404819
           Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 16 of 17




            18.   As    a   further result of the   bad Justeen     actions and violation of statute of defendant as

hereinbefore      set   forth, defendant is liable to     plaintiff for punitive damages.

            19.   As    a   further result of the bad   Justeen     actions and violation of statute of defendant as

hereinbefore      set   forth, defendant is liable to     plaintiff for court     costs and      attorney fees.

           WHEREFORE plaintiff, Justeen Moore,                     demands    judgment against defendant in an

amount in excess            of Fifty Thousand Dollars ($50,000.00), plus costs, attorney fees and interest in

the amount of the prime rate of interest plus             3   %,   as   well as such   damages    for delay under Rule

238   as   may be due and owing.


                                                                ls/James R. Radmore
                                                           JAMES R. RADMORE, ESQUIRE
                                                           Attorney for Plaintiff




                                                                                                                  Case   ID: 190404819
      Case 2:19-cv-02724-TJS Document 1 Filed 06/21/19 Page 17 of 17




                                             VERIFICATION
                          ;

         JAMES R. RADMORE, ESQUIRE, hereby states that he                is   the attorney for the


Plaintiff(s) in this action and verifies that the statements made in the foregoing pleading are true

and correct to the best of his knowledge, information and belief. The undersigned understands

that the statements therein   are   made subject to the penalties of   18 Pa.   C.S. 4940 relating to


unswom    falsification to authorities.



                                                                ls/James R. Radmore
                                                          JAMES R. RADMORE, ESQUIRE




                                                                                                     Case   ID: 190404819
